Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 objected to because of the following informalities:  Line 2 recites “…the a handguard….”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiChario (US 9,068,786), provided by applicant.  
Re claims 1 and 3-6, DiChario discloses an upper receiver assembly comprising (Fig 2): an outer member comprising an upper rail (Fig 3); and an inner member (Fig 4) comprising at least one of a pivot pin lug and a takedown pin lug, wherein the inner member is disposed at least partially inside (embedded) the outer member.
Re claims 7 and 8, Dichario discloses the upper receiver assembly of claim 6, wherein: the aft portion comprises an ejection port and an opening for a charging handle; the forward portion comprises an array of openings (see Fig 2, openings in the .

Claim(s) 1, 5, 6, 11, 12, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desomma (US 2011/0214327), provided by applicant.  
Re claims 1, 5, and 6, Desomma discloses an upper receiver assembly (Fig 3) comprising: an outer member (45) comprising an upper rail; and an inner member (20) comprising at least one of a pivot pin lug (22) and a takedown pin lug, wherein the inner member is disposed at least partially inside the outer member (Fig 2).
Re claims 11, 12, 15, 16, 18, and 19, Desomma discloses an upper receiver assembly comprising: an outer member (45) comprising an upper rail, an aft portion, and a forward portion; an inner member (20) comprising an ejection port; and at least one of a pivot pin lug (22) and a takedown pin lug, wherein the inner member is disposed at least partially inside the outer member (Fig 2).

Allowable Subject Matter
Claims 2, 9, 10, 13, 14, 17, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641